DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to filling filed on September 24th, 2020.
Claims 1-6 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SAKAMOTO et al. (US Pub. No 20190304309).

As per claim 1, Sakamoto et al teaches A sensing method for HDV s (human driven vehicles) under a partial VANET (vehicular ad hoc network) environment (Sakamoto et al see at least [0039]-[0041] “Using the communicator 14, the controller 12 is capable of communicating with a center server 23 via a wireless communication network (such as a cellular phone communication network or the Internet) 22.” ) comprises steps of: constructing an existence sensing module and a location sensing module, wherein: both of the existence sensing module and the location sensing module adopt state information of a CAV (connected and autonomous vehicle) as an input (Sakamoto et al see at least [0035] where camera 5 is able to capture situations outside the vehicle. The captured image information is output to the surrounding monitoring ECU 6 and the controller 12. The surrounding monitoring ECU 6 recognizes a situation around the vehicle (such as what kind of object at which position) based on the image information captured by the camera 5 and outputs the recognized surrounding monitoring information to the controller 12 via an onboard LAN 19, also see  at least [0036] The radar 7 includes a function that uses a microwave or a laser to detect the distance and the direction to an object (an object around the vehicle) such as a vehicle or a pedestrian around the subject vehicle. The detected object detection information is output to the adaptive cruise control ECU 8.);
 an output of the existence sensing module is existence of surrounding HDVs of the CAV (Sakamoto et al see at least Figure 4 where the automatic operated vehicle (e.g. CAV) is able to use the camera to detect incapable of inter-vehicle communication (e.g. HDV) by using the camera and is also able to keep track of the trajectories of such manual operated vehicle in the surrounding); 
and an output of the location sensing module is probability density distributions of distances between the CAV and the surrounding HDVs (Sakamoto et al see at least Figure 9 where it shows an Inspection area A wherein the automatic vehicle is able to detect the distance between it and the surrounding vehicles weather they automatic or manually driven);
 for a scenario that a single CAV exists, adopting a first sensing procedure, specifically comprising steps of: estimating existence of each surrounding HDV of the CAV with the existence sensing module (Sakamoto et al see at least [0073] “The controller 12 proceeds to S230 and uses the camera 5 to search for a vehicle that failed to exchange the information during the inter-vehicle communication. In this case, the camera 5 detects nearby vehicles and specifies a vehicle that failed in the communication. The process then proceeds to S240 and determines whether there is a vehicle incapable of the inter-vehicle communication. When a vehicle incapable of the inter-vehicle communication is detected (YES), the process proceeds to S250, keeps track of the vehicle incapable of the inter-vehicle communication, and performs a process that confirms (or measures) vehicle movement situations such as positions and motions. This process acquires (or measures) information about movement situations of the vehicle incapable of the inter-vehicle communication. When it is possible to keep track of motions of the vehicle incapable of the inter-vehicle communication, the vehicle is recorded as a trackable vehicle in the storage 13”); estimating a location of each surrounding HDV with the location sensing module (Sakamoto et al see at least [0073] “The controller 12 proceeds to S230 and uses the camera 5 to search for a vehicle that failed to exchange the information during the inter-vehicle communication. In this case, the camera 5 detects nearby vehicles and specifies a vehicle that failed in the communication. The process then proceeds to S240 and determines whether there is a vehicle incapable of the inter-vehicle communication. When a vehicle incapable of the inter-vehicle communication is detected (YES), the process proceeds to S250, keeps track of the vehicle incapable of the inter-vehicle communication, and performs a process that confirms (or measures) vehicle movement situations such as positions and motions. This process acquires (or measures) information about movement situations of the vehicle incapable of the inter-vehicle communication. When it is possible to keep track of motions of the vehicle incapable of the inter-vehicle communication, the vehicle is recorded as a trackable vehicle in the storage 13”); continuously conducting the first sensing procedure, so as to output estimation results of the surrounding HDVs of the CAV in real-time (Sakamoto et al see at least [0073] “The controller 12 proceeds to S230 and uses the camera 5 to search for a vehicle that failed to exchange the information during the inter-vehicle communication. In this case, the camera 5 detects nearby vehicles and specifies a vehicle that failed in the communication. The process then proceeds to S240 and determines whether there is a vehicle incapable of the inter-vehicle communication. When a vehicle incapable of the inter-vehicle communication is detected (YES), the process proceeds to S250, keeps track of the vehicle incapable of the inter-vehicle communication, and performs a process that confirms (or measures) vehicle movement situations such as positions and motions. This process acquires (or measures) information about movement situations of the vehicle incapable of the inter-vehicle communication. When it is possible to keep track of motions of the vehicle incapable of the inter-vehicle communication, the vehicle is recorded as a trackable vehicle in the storage 13”);
 for a scenario that multiple CAVs exist, adopting a second sensing procedure, specifically comprising steps of: applying the first sensing procedure to each CAV, so as to obtain existence and location information of surrounding HDVs of each CAV (Sakamoto et al see at least figure 9 and [0071] If all the vehicles in inspection area A in FIG. 9 have the communication function, subject vehicle C1 can acknowledge the surrounding travel environment, namely, information about which vehicle travels which lane. However, if only some of the vehicles in inspection area A have the communication function, it is necessary to specify a vehicle not having the communication function and monitor the movement of that vehicle. Namely, a vehicle incapable of inter-vehicle communication increases loads on a surrounding monitoring function of the driving assistance device 1. Therefore, recognition of the surrounding travel environment requires detecting a vehicle capable of inter-vehicle communication and a vehicle incapable of the same.); checking whether there is a confliction among the estimation results from the CAVs with confliction criterion (Sakamoto et al see at least figure 4 where the subject vehicle is able to detect inter-vehicle communication and acquire information regarding a detected vehicle incapable of inter-vehicle communication to further determine estimation result); if the confliction exists, fusing conflicted estimation results, and obtaining final existence and location information of each HDV (Sakamoto et al see at least figure 4 where the subject vehicle is able to acquire data from other automatic vehicles and determine a final results by comparing the subject vehicle data to the acquired data.).

As per claim 6, the claim is directed toward a sensing device comprising steps that
would be performed by the operation of the sensing method in claim 1. The cited
portions of Sakamoto et al used in the rejection of claim 1 teach the operation of the method to perform the claimed device. Therefore, claim 6 is rejected under the same rationale used in the rejection of claim 1.

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 

With regard to claims 2 the closest prior art, Sakamoto et al, teaches the driving assistance device may acquire data on a traveling situation, a travel speed, an inter-vehicle distance, an acceleration control, a braking control, and a steering control related to a nearby vehicle having a communication function. The driving assistance device may detect a nearby vehicle having no communication function, as shown in the rejection of claim 1.  However, it does not further teach where the method wherein: the existence sensing module is constructed based on a LSTM RNN (Iong-short-term-memory recurrent neural network), comprising two layers.

With regard to claims 3 the closest prior art, Sakamoto et al, teaches the driving assistance device may acquire data on a traveling situation, a travel speed, an inter-vehicle distance, an acceleration control, a braking control, and a steering control related to a nearby vehicle having a communication function. The driving assistance device may detect a nearby vehicle having no communication function, as shown in the rejection of claim 1.  However, it does not further teach where the method wherein: the location sensing module is constructed based on a L STM RNN, comprising three layers.

With regard to claim 4, the prior art fails to explicitly teach wherein the confliction criterion is: if two CAVs simultaneously satisfy following three rules, a confliction exists between estimation results of the two CAVs, wherein: a first rule is that the two CAVS are separated by at most one lane; a second rule is that a longitudinal distance between the two CAVs is smaller than a distance threshold; and a third rule is that the two CAVs and surrounding HDVs thereof are probabilistic close; a meaning of probabilistic close is defined as follows:

    PNG
    media_image1.png
    144
    428
    media_image1.png
    Greyscale

wherein: EV1 and EV2 respectively represent the two CAVs; MEvi represents any one of surrounding HDVs of EV ; NEv2 represents any one of surrounding HDVs of EV2; n and is respectively represent location estimates of MEvj and NEV2 z (x) and p ,; (x) respectively represent probability density distributions of Mhvi and NEWV; and # is a set threshold.

With regard to claim 5, the prior art fails to explicitly teach wherein: when estimation results of N CAVs are conflicted, one result with maximum probability is selected from 1+N+l possible results as a final estimation result; the l+N+l possible results are respectively: (I) maintaining all of the estimation results of the N CAVs; (2) maintaining an estimation result of one CAV, and discarding estimation results of the other CAVs, totally N possibility; and (3) weighting probability densities in the estimation results of the N CAVs, and obtaining a final probability density and location estimate of each HDV.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANWAR MOHAMED whose telephone number is (571) 272-3562.  The examiner can normally be reached during the hours, 7:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
.

/ANWAR MOHAMED/Examiner, Art Unit 3661                                                                                                                                                                                                         
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661